DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of invention group I, claims 1-14,  in the reply filed on 06/17/2022 is acknowledged.
Claims 15-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/17/2022.
Applicants further elect silicone adhesive as specific adhesive and or polymer; oleic acid as specific penetration enhancer; hydroxypropyl cellulose as specific gelling agent; transdermal patch as specific formulation. Claims 1-11 and 13-14 read on the elected species and are under examination; claim 12 does not read on the elected species and is withdrawn from consideration.

Claims 1-22 are pending; claims 1-11 and 13-14 are under examination.

Priority
	Acknowledge is made that this application is CIP of US patent application 17065851, filed on 10/08/2020; which claims priority from US provisional application 62/913. 874, 10/11/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/26/2022 is being considered by the examiner.

Claims Objection
Claims 4-11 and 13-14 are objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim can not depend from any other multiple dependent claim (such as multiple claim 3). See MPEP § 608.01(n).  Accordingly, the claims 4-11 and 13-14 have not been further treated on the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 is/are rejected under 35 U.S.C. 102 (a)(1) and (a)(2) as being anticipated by Weimann (US20170071870).
	The limitation of claim 1 is met by Weimann disclosing a transdermal patch comprising 5-20% of pure CBD (cannabidiol) and 60-95% of silicon adhesive together with penetration enhancer oleic acid (page 2, [0030]). Optional gelling agent is not required since optional ingredient can always be omitted.
	Regarding claims 2-3, Weimann disclosing pure CBD, which is supposed to be 100% pure in the absence of evidence to the contrary. Prior art is silent about “produced by a synthetic route” and “synthetic”, which are considered as product by process.
With respect to the USC 102/103 rejection above, please note that in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference.”  MPEP 2113.  This rejection under 35 U.S.C. 102/103 is proper because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  As a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). Therefore, with the showing of the reference, the burden of establishing non-obviousness by objective evidence is shifted to the Applicants.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of copending Application No. 17365060 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches a product comprising 2-30% of CBD (claim 1, 5)  and 0.1% -99.5% of silicone adhesive polymer (claims 38-39) in the form of transdermal patch (claim 43, thus, teaches applicant’s claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-55 of copending Application No. 17401374 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches a product comprising 1-50% of CBD (claim 32) and 0.1% -99.5% of adhesive polymer (claims 42) in the form of transdermal patch (claim 12), thus, teaches applicant’s claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-40 of copending Application No. 17235314 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches a product comprising 2-30% of CBD (claim 1)  and 0.1% -99.5% of adhesive polymer (claims 7-8) in the form of transdermal patch (claim 9), thus, teaches applicant’s claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-44 of copending Application No. 17227591 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches a product comprising 2-30% of CBD (claim 1) and 0.1% -99.5% of adhesive polymer (claim 1) in the form of transdermal patch (claim 8), thus, teaches applicant’s claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-74 of copending Application No. 17540475 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches a product comprising 3-15% of CBD (claim 1)  and 0.1% -99.5% of adhesive polymer (claim 17) in the form of transdermal patch (claim 18), thus, teaches applicant’s claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-36 of copending Application No. 17065851 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches a product comprising 9-12% of CBD (claim 17)  and 0.1% -95% of polymer (claim 20) in the form of transdermal patch (claim 21), thus, teaches applicant’s claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of copending Application No. 17069181 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the reference application teaches a product comprising 9-12% of CBD (claim 13) and 0.1% -99.5% of polymer (claim 16) in the form of transdermal patch (claim 17), thus, teaches applicant’s claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG. Ph.D. whose telephone number is (571)270-1978. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIANFENG SONG/Primary Examiner, Art Unit 1613